 



Exhibit 10.1
Cash America International, Inc.
Executive Change-in-Control Severance Agreement
     THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT is made, entered into,
and is effective this 23rd day of May, 2006 (hereinafter referred to as the
“Effective Date”), by and between Cash America International, Inc. (the
“Company”), a Texas corporation, and Jerry A. Wackerhagen (“Executive”).
     WHEREAS, the Executive is currently employed by the Company as its
Executive Vice President and Chief Information Officer; and
     WHEREAS, the Executive possesses considerable experience and knowledge
relating to the development and operation of information systems; and
     WHEREAS, the Company is desirous of assuring insofar as possible, that it
will continue to have the benefit of the Executive’s services; and the Executive
is desirous of having such assurances; and
     WHEREAS, the Company recognizes that circumstances may arise in which a
Change in Control of the Company occurs, through acquisition or otherwise,
thereby causing uncertainty of employment without regard to the Executive’s
competence or past contributions. Such uncertainty may result in the loss of the
valuable services of the Executive to the detriment of the Company and its
shareholders; and
     WHEREAS, both the Company and the Executive are desirous that any proposal
for a Change in Control or acquisition will be considered by the Executive
objectively and with reference only to the business interests of the Company and
its shareholders; and
     WHEREAS, the Executive will be in a better position to consider the
Company’s best interests if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which could
result from any such Change in Control or acquisition.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
Article 1. Definitions
     Wherever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

  (a)   “Agreement” means this Executive Change-in-Control Severance Agreement.

 



--------------------------------------------------------------------------------



 



  (b)   “Base Salary” means, at any time, the then regular annual rate of pay
which the Executive is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.     (c)   “Beneficial
Owner” shall have the meaning ascribed to such term in Rule 13d-3 of the General
Rules and Regulations under the Exchange Act.     (d)   “Board” means the Board
of Directors of the Company.     (e)   “Cause” shall be determined solely by the
Committee in the exercise of good faith and reasonable judgment, and shall mean
the occurrence of any one or more of the following:

  (i)   The Executive’s willful and continued failure to substantially perform
his duties with the Company (other than any such failure resulting from the
Executive’s Disability), after a written demand for substantial performance is
delivered to the Executive that specifically identifies the manner in which the
Committee believes that the Executive has not substantially performed his
duties, and the Executive has failed to remedy the situation within fifteen
(15) business days of such written notice from the Company; or     (ii)   The
Executive’s conviction of a felony; or     (iii)   The Executive’s willful
engaging in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise. However, no act or failure to act on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the action
or omission was in the best interests of the Company.

  (f)   “Change in Control” of the Company shall mean the occurrence of any one
(1) or more of the following events:

  (i)   Any Person (other than the Company, any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
such proportionately owned corporation), is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities;     (ii)   During any period of not more than twenty-four
(24) consecutive months, individuals who at the beginning of such period
constitute the Board of Directors of the Company, and any new director whose
election by the Board or

 



--------------------------------------------------------------------------------



 



      nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

  (iii)   The consummation of a merger or consolidation of the Company with any
other corporation, other than: (i) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company’s then outstanding
securities;     (iv)   The Company’s stockholders approve a plan of complete
liquidation or dissolution of the Company, or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect); or     (v)   Any other transaction
that the Board of Directors of the Company designates as being a Change in
Control.

  (g)   “Code” means the Internal Revenue Code of 1986, as amended.     (h)  
“Committee” means the Management Development and Compensation Committee of the
Board of Directors of the Company, or, if no Management Development and
Compensation Committee exists, then the full Board of Directors of the Company,
or a committee of Board members, as appointed by the full Board to administer
this Agreement.     (i)   “Company” means Cash America International, Inc., a
Texas corporation (including any and all subsidiaries), or any successor thereto
as provided in Article 8 herein.     (j)   “Disability” shall have the meaning
ascribed to such term in the Executive’s governing long-term disability plan, or
if no such plan exists, at the discretion of the Board.     (k)   “Effective
Date” means the date this Agreement is approved by the Board or the Committee,
or such other date as the Board or Committee shall designate in its resolution
approving this Agreement, and as specified in the opening sentence of this
Agreement.     (l)   “Effective Date of Termination” means the date on which a
Qualifying Termination occurs, as provided in Section 2.2 herein, which triggers
the payment of Severance Benefits hereunder.

 



--------------------------------------------------------------------------------



 



  (m)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.  
  (n)   “Good Reason” means, without the Executive’s express written consent,
the occurrence after a Change in Control of the Company of any one (1) or more
of the following:

  (i)   The assignment of the Executive to duties materially inconsistent with
the Executive’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an executive and/or officer of
the Company, or a material reduction or alteration in the nature or status of
the Executive’s authorities, duties, or responsibilities from those in effect as
of ninety (90) calendar days prior to the Change in Control, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;     (ii)   The Company’s
requiring the Executive to be based at a location in excess of thirty-five
(35) miles from the location of the Executive’s principal job location or office
immediately prior to the Change in Control; except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
then present business travel obligations;     (iii)   A reduction by the Company
of the Executive’s Base Salary in effect on the Effective Date hereof, or as the
same shall be increased from time to time;     (iv)   The failure of the Company
to continue in effect any of the Company’s short- and long-term incentive
compensation plans, or employee benefit or retirement plans, policies,
practices, or other compensation arrangements in which the Executive
participates unless such failure to continue the plan, policy, practice, or
arrangement pertains to all plan participants generally; or the failure by the
Company to continue the Executive’s participation therein on substantially the
same basis, both in terms of the amount of benefits provided and the level of
the Executive’s participation relative to other participants, as existed
immediately prior to the Change in Control of the Company;     (v)   The failure
of the Company to obtain a satisfactory agreement from any successor to the
Company to assume and agree to perform the Company’s obligations under this
Agreement, as contemplated in Article 8 herein; and     (vi)   A material breach
of this Agreement by the Company which is not remedied by the Company within ten
(10) business days of receipt of written notice of such breach delivered by the
Executive to the Company.

      The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.

 



--------------------------------------------------------------------------------



 



  (o)   “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).     (p)   “Qualifying Termination” means
any of the events described in Section 2.2 herein, the occurrence of which
triggers the payment of Severance Benefits hereunder.     (q)   “SERP” means the
Cash America International, Inc. Supplemental Executive Retirement Plan, as
amended from time to time.     (r)   “Severance Benefits” mean the payment of
severance compensation as provided in Section 2.3 herein.

Article 2. Severance Benefits
     2.1 Right to Severance Benefits. The Executive shall be entitled to receive
from the Company Severance Benefits as described in Section 2.3 herein, if there
has been a Change in Control of the Company and if, within twenty-four
(24) calendar months thereafter, the Executive’s employment with the Company
shall end for any reason specified in Section 2.2 herein as being a Qualifying
Termination.
     The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, voluntary normal retirement (as defined under the then established
rules of the Company’s tax-qualified retirement plan), or due to a voluntary
termination of employment for reasons other than as specified in Section 2.2(b)
herein.
     2.2 Qualifying Termination. The occurrence of any one of the following
events within twenty-four (24) calendar months after a Change in Control of the
Company shall trigger the payment of Severance Benefits to the Executive under
this Agreement:

  (a)   The Company’s involuntary termination of the Executive’s employment
without Cause; and     (b)   The Executive’s voluntary employment termination
for Good Reason.

     For purposes of this Agreement, a Qualifying Termination shall not include
a termination of employment by reason of death, Disability, or voluntary normal
retirement (as such term is defined under the then established rules of the
Company’s tax-qualified retirement plan), the Executive’s voluntary termination
for reasons other than as specified in Section 2.2(b) herein, or the Company’s
involuntary termination for Cause.
     2.3 Description of Severance Benefits. In the event that the Executive
becomes entitled to receive Severance Benefits, as provided in Sections 2.1 and
2.2 herein, the Company shall pay to the Executive and provide him with the
following Severance Benefits:

 



--------------------------------------------------------------------------------



 



  (a)   A lump-sum amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the Effective Date of Termination.  
  (b)   A lump-sum amount equal to the Executive’s annual target bonus amount,
established under the annual bonus plan in which the Executive is then
participating, for the bonus plan year in which the Executive’s Effective Date
of Termination occurs, multiplied by a fraction the numerator of which is the
number of full completed months in the year from January 1 through the Effective
Date of Termination, and the denominator of which is twelve (12). This payment
will be in lieu of any other payment to be made to the Executive under the
annual bonus plan in which the Executive is then participating for the plan
year.     (c)   A lump-sum amount equal to two (2) multiplied by the higher of:
(i) the Executive’s annual rate of Base Salary in effect upon the Effective Date
of Termination, or (ii) the Executive’s annual rate of Base Salary in effect on
the date of the Change in Control.     (d)   A lump-sum amount equal to two
(2) multiplied by the higher of: (i) the Executive’s annual target bonus
established under the annual bonus plan in which the Executive is then
participating for the bonus plan year in which the Executive’s Effective Date of
Termination occurs, or (ii) the actual annual bonus payment made to the
Executive under the annual bonus plan in which the Executive participated in the
year preceding the year in which the Effective Date of Termination occurs.    
(e)   An immediate vesting and cash-out of any and all outstanding cash-based
long-term incentive awards held by the Executive, as granted to the Executive by
the Company as a component of the Executive’s compensation. The cash-out shall
be in a lump-sum amount equal to the higher of actual performance goal
achievement or target award level established for each award, multiplied by a
fraction the numerator of which is the full number of completed calendar months
in the preestablished performance period as of the Effective Date of
Termination, and the denominator of which is the full number of months in the
entire performance period (i.e., typically thirty-six (36) months). This payment
will be in lieu of any other payment to be made to the Executive under these
long-term performance-based award plans.     (f)   An immediate vesting and the
lapse of all restrictions on any and all outstanding stock option, restricted
stock and restricted stock unit awards held by the Executive, as determined by
the relevant plan document or award agreement.     (g)   Equivalent payment for
continued medical coverage for a period of twenty-four (24) months. Such
equivalent payment shall be provided based on the same coverage level, including
dependent coverage, as in effect on the Effective Date of Termination by:
(i) providing payment of the Company’s portion of the monthly COBRA premium (for
the eighteen (18) months COBRA period); and (ii)

 



--------------------------------------------------------------------------------



 



      providing a lump-sum payment equal to the Company’s portion of the first
monthly COBRA premium times six (6). Dependent coverage shall continue for the
full twenty-four month period even if the Executive dies during the period. The
Company shall also pay for the Executive’s continued coverage under Exec-U-Care
or any similar successor coverage thereto under the same coverage level for the
twenty-four month period.     (h)   For a period of up to twenty-four
(24) months following a Qualifying Termination, the Executive shall be entitled,
at the expense of the Company, to receive standard executive placement services
from a reputable executive search/placement firm of the Executive’s selection.
However, the Company’s total obligation shall not exceed fifty thousand dollars
($50,000.00).

     2.4 Termination for Total and Permanent Disability. Following a Change in
Control, if the Executive’s employment is terminated with the Company due to
Disability, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs then in
effect.
     2.5 Termination for Retirement or Death. Following a Change in Control, if
the Executive’s employment with the Company is terminated by reason of his
voluntary normal retirement (as defined under the then established rules of the
Company’s tax-qualified retirement plan), or death, the Executive’s benefits
shall be determined in accordance with the Company’s retirement, survivor’s
benefits, insurance, and other applicable programs then in effect.
     2.6 Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive’s employment is terminated
either: (i) by the Company for Cause; or (ii) voluntarily by the Executive for
reasons other than as specified in Section 2.2(b) herein, the Company shall pay
the Executive his full Base Salary at the rate then in effect, accrued vacation,
and other items earned by and owed to the Executive through the Effective Date
of Termination, plus all other amounts to which the Executive is entitled under
any compensation plans of the Company at the time such payments are due, and the
Company shall have no further obligations to the Executive under this Agreement.
     2.7 Notice of Termination. Any termination of the Executive’s employment by
the Company for Cause or by the Executive for Good Reason shall be communicated
by Notice of Termination to the other party. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.
Article 3. Form and Timing of Severance Benefits
     3.1 Form and Timing of Severance Benefits. The Severance Benefits described
in Sections 2.3(a), 2.3(b), 2.3(c), 2.3(d), 2.3(e) and 2.3(g) herein shall be
paid in cash to the Executive in a single lump sum as soon as practicable
following the Effective Date of Termination, but in no event beyond ten
(10) calendar days from such date; provided, however, if any such payment is
deferred compensation subject to Section 409A of the Code, then such amount
shall be paid as soon as

 



--------------------------------------------------------------------------------



 



practicable after the six-month anniversary of the Effective Date of
Termination, or at such earlier date as is permitted under Section 409A of the
Code.
     3.2 Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.
Article 4. Excise Tax
     4.1 Excise Tax Payment. If any portion of the Severance Benefits or any
other payment under this Agreement, or under any other agreement with, or plan
of the Company (in the aggregate, “Total Payments”) would constitute an “excess
parachute payment,” such that a golden parachute excise tax is due, the Company
shall provide to the Executive, in cash, an additional payment in an amount
sufficient to cover the full cost of any excise tax and all of the Executive’s
additional state and federal income, excise, and employment taxes that arise on
this additional payment (cumulatively, the “Full Gross-Up Payment”), such that
the Executive is in the same after-tax position as if he had not been subject to
the excise tax. For this purpose, the Executive shall be deemed to be in the
highest marginal rate of federal and state taxes. This payment shall be made as
soon as possible following the date of the Executive’s Qualifying Termination,
but in no event later than ten (10) calendar days from such date.
     For purposes of this Agreement, the term “excess parachute payment” shall
have the meaning assigned to such term in Section 280G of the Internal Revenue
Code, as amended (the “Code”), and the term “excise tax” shall mean the tax
imposed on such excess parachute payment pursuant to Sections 280G and 4999 of
the Code.
     4.2 Subsequent Recalculation. In the event the Internal Revenue Service
subsequently adjusts the excise tax computation herein described, the Company
shall reimburse the Executive for the full amount necessary to make the
Executive whole on an after-tax basis (less any amounts received by the
Executive that the Executive would not have received had the computations
initially been computed as subsequently adjusted), including the value of any
underpaid excise tax, and any related interest and/or penalties due to the
Internal Revenue Service.
Article 5. The Company’s Payment Obligation
     5.1 Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.
     The Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the

 



--------------------------------------------------------------------------------



 



payments and arrangements required to be made under this Agreement, except to
the extent provided in Section 2.3(h) herein.
     5.2 Contractual Rights to Benefits. This Agreement establishes and vests in
the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
Article 6. Term of Agreement
     This Agreement will commence on the Effective Date and shall continue in
effect for two (2) full years. However, at the end of such two (2) year period
and, if extended, at the end of each additional year thereafter, the term of
this Agreement shall be extended automatically for one (1) additional year,
unless either party delivers written notice six (6) months prior to the end of
such term, or extended term, stating that the Agreement will not be extended. In
such case, the Agreement will terminate at the end of the term, or extended
term, then in progress.
     However, in the event of a Change in Control of the Company, the term of
this Agreement shall automatically be extended for two (2) years from the date
of the Change in Control.
Article 7. Legal Remedies
     7.1 Dispute Resolution. The Executive shall have the right and option to
elect to have any good faith dispute or controversy arising under or in
connection with this Agreement settled by litigation or arbitration. If
arbitration is selected, such proceeding shall be conducted by final and binding
arbitration before a panel of three (3) arbitrators in accordance with the laws
and under the administration of the American Arbitration Association.
     7.2 Payment of Legal Fees. In the event that it shall be necessary or
desirable for the Executive to retain legal counsel and/or to incur other costs
and expenses in connection with the enforcement of any or all of his rights
under this Agreement, the Company shall pay (or the Executive shall be entitled
to recover from the Company) the Executive’s reasonable attorneys’ fees, costs,
and expenses in connection with the good faith enforcement of his rights
including the enforcement of any arbitration award. This shall include, without
limitation, court costs and attorneys’ fees incurred by the Executive as a
result of any good faith claim, action, or proceeding, including any such action
against the Company arising out of, or challenging the validity or
enforceability of, this Agreement or any provision hereof.
Article 8. Successors
     The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or a significant portion of the assets
of the Company by agreement, in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Regardless of whether such agreement is
executed, this Agreement shall be binding upon any

 



--------------------------------------------------------------------------------



 



successor in accordance with the operation of law and such successor shall be
deemed the “Company” for purposes of this Agreement.
Article 9. Miscellaneous
     9.1 Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. The Executive acknowledges that the rights of the
Company remain wholly intact to change or reduce at any time and from time to
time his compensation, title, responsibilities, location, and all other aspects
of the employment relationship, or to discharge him prior to a Change in Control
(subject to such discharge possibly being considered a Qualifying Termination
pursuant to Section 2.2).
     9.2 Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof. In
addition, the payments provided for under this Agreement in the event of the
Executive’s termination of employment shall be in lieu of any severance benefits
payable under any severance plan, program, or policy of the Company to which he
might otherwise be entitled.
     9.3 Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address he has filed in writing with the Company or,
in the case of the Company, at its principal offices.
     9.4 Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
     9.5 Conflicting Agreements. The Executive hereby represents and warrants to
the Company that his entering into this Agreement, and the obligations and
duties undertaken by him hereunder, will not conflict with, constitute a breach
of, or otherwise violate the terms of, any other employment or other agreement
to which he is a party, except to the extent any such conflict, breach, or
violation under any such agreement has been disclosed to the Board in writing in
advance of the signing of this Agreement.
     9.6 Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.
     Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.

 



--------------------------------------------------------------------------------



 



     9.7 Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by the Company, as applicable, or by the
respective parties’ legal representatives or successors. Notwithstanding the
foregoing, if any provision of this Agreement would cause compensation to be
includible in the Executive’s income pursuant to Section 409A of the Code, then
such provision shall be null and void, and the Company shall amend the Agreement
in such a way as to cause substantially similar economic results without causing
such inclusion; any such amendment shall be binding on the Executive.
     9.8 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Texas shall be the controlling law in all
matters relating to this Agreement without giving effect to principles of
conflicts of laws.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

                      CASH AMERICA INTERNATIONAL, INC.    
 
               
 
  By:   /s/   Daniel R. Feehan                  
 
          Daniel R. Feehan    
 
          Chief Executive Officer and President    
 
                    EXECUTIVE    
 
               
 
          /s/ Jerry A. Wackerhagen              
 
          Jerry A. Wackerhagen    

 